Willson, Judge.
There are two counts in the indictment, the first charging forgery, and the second" the knowingly passing of a forged instrument. This conviction is upon the second count. We are of the opinion that the indictment is sufficient. The inuendo averments therein were unnecessary, and, in testing the sufficiency of the indictment, they may be treated as surplusage. Without them the indictment alleges fully and correctly the offense of which the defendant has been convicted.
There was no error in refusing to grant the defendant’s application for a continuance. It does not comply strictly with the statute, and the absent testimony, in so far as the same was not supplied by other testimony on the trial, can not be regarded as probably true, when considered with the positive proof of the identity of the defendant as the person who passed the forged instrument.
There is no material error in the charge of the court. It follows the language of the statute defining the offense of knowingly passing as true a forged instrument, having already explained to the jury the offense of forgery. It was unnecessary, we think, to define in the charge the words “knowingly” a/nd “pass.” These are not words of technical signification, but words the meaning of which is commonly known, and with respect to which it is not at all probable that the jury were ignorant, or could have been mistaken to the prejudice of the defendant’s rights. No such exception to the charge of the court was made and saved at the time of the trial as demands *73a revision of the charge for other than material errors, and we find-none such in the charge.
Opinion delivered February 22, 1887.
There is an error in the sentence, which we will here correct. It is recited therein that the conviction is for forgery. The sentence is reformed so as to recite that the defendant is convicted •of knowingly passing as true a forged instrument in writing.
Finding no error in the conviction the judgment is affirmed.

Affirmed.